           Case 2:20-cv-00705-DB Document 8 Filed 09/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EVERETT L. SPILLARD, II,                             No. 2:20-cv-0705 DB P
12                              Plaintiff,
13              v.                                         ORDER
14    COSTA, et al.,
15                              Defendants.
16

17             Plaintiff has filed a notice of voluntary dismissal pursuant to Federal Rule of Civil

18   Procedure 41(a)(1)(A)(i). Because the pleading has not yet been served on any defendant and no

19   appearances have yet been made, the dismissal does not require court order. Accordingly, the

20   Court ORDERS that all pending motions (ECF Nos. 2, 5) be termed, and the Clerk of Court is

21   directed to close this case pursuant to plaintiff’s notice.

22   Dated: September 23, 2020

23

24

25   /DLB7;
     DB/Inbox/Routine/spil0705.vol dism

26
27

28
                                                           1
